IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46598

STATE OF IDAHO,                                )
                                               )   Filed: June 10, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
MICHAEL ALLEN CURTIS,                          )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Benjamin J. Cluff, District Judge.

       Appeal from order denying I.C.R. 35 motion for reduction of sentence, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Michael Allen Curtis pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). The parties entered into a I.C.R. 11 plea agreement in which a misdemeanor charge
was dismissed and the State agreed not to file a persistent violator enhancement. The parties
stipulated to a unified sentence of seven years, with a minimum period of confinement of three
years. Curtis agreed to waive the right to file a “Rule 35 motion regarding the initial Judgment
(except as to an illegal sentence)” and to “appeal any issues in this case, including all matters
involving the plea or the sentence and any rulings made by the court.” The district court
sentenced Curtis to a unified term of seven years, with a minimum period of confinement of

                                               1
three years. Thereafter, Curtis filed a Rule 35 motion seeking a reduction of his sentence, which
the district court denied.    Curtis appeals, noting he is mindful of his appeal waiver but
nonetheless asserting the district court erred in denying his motion for a sentence reduction.
       We hold that Curtis’s appellate challenge regarding his sentence has been waived by his
plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251,
1252 (Ct. App. 2006). Curtis’s plea agreement contained a clause by which Curtis waived his
right to file a Rule 35 motion and his right to appeal. Accordingly, we dismiss Curtis’s appeal.




                                                 2